Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Roeser (US. Pat. 3,772,484).
Regarding claim 18, Bauer teaches a switch, comprising: a first terminal 39 (middle); a second terminal (left); a push panel 2 configured to be pushed inward by a user from a REST position to an END STOP position against a push panel bias member 10, and then return to the REST position under the push panel bias;  23H211505-USa rocker 8 configured to rock between an FIRST position and a SECOND position; a rocker actuator 4 configured to actuate the rocker alternately between the FIRST position and the SECOND position each time the push panel is pushed from the REST position to the END STOP position, the rocker actuator is further configured to move in the inward direction when the push panel is pushed inward by the user from the REST position to the END STOP position, and a slidable part 14 of the rocker actuator is configured to 
Regarding claim 19, Bauer teaches the switch wherein the conductive switch member 5 comprises a first contact region 42 (left region) and a second contact region 42 (right region), wherein in the FIRST position, the first contact region electrically 
Regarding claim 20, Bauer teaches the switch wherein the first contact region 42 lifts away from the second terminal 39 in a direction toward the push panel 2 when the conductive switch member 5 is moved from the FIRST position to the SECOND position, and the second contact region 42 lifts away from the third terminal 39 in a direction toward the push panel when the conductive switch member is moved from the SECOND position to the FIRST position (Fig. 2).

Allowable Subject Matter
Claim 1-5, 7-9, 11-14, 16 and 17 are allowed. 
Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AHMED M SAEED/Primary Examiner, Art Unit 2833